Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 1 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 2 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 3 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 4 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 5 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 6 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 7 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 8 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                           Document    Page 9 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 10 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 11 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 12 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 13 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 14 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 15 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 16 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 17 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 18 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 19 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 20 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 21 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 22 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 23 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 24 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 25 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 26 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 27 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 28 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 29 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 30 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 31 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 32 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 33 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 34 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 35 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 36 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 37 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 38 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 39 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 40 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 41 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 42 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 43 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 44 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 45 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 46 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 47 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 48 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 49 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 50 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 51 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 52 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 53 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 54 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 55 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 56 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 57 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 58 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 59 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 60 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 61 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 62 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 63 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 64 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 65 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 66 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 67 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 68 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 69 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 70 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 71 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 72 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 73 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 74 of 110




                              �HCOlY/l,U
                              LJ\Ufit1� V
   I
   {
                                   ·
                              f: N{1Nf?
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 75 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 76 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 77 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 78 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 79 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 80 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 81 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 82 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 83 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 84 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 85 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 86 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 87 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 88 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 89 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 90 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 91 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 92 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 93 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 94 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 95 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 96 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 97 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 98 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document     Page 99 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 100 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 101 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 102 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 103 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 104 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 105 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 106 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 107 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 108 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 109 of 110
Case 18-17673-SLM   Doc 136 Filed 06/08/21 Entered 06/14/21 10:39:09   Desc Main
                          Document    Page 110 of 110
